ANNEXE C,

CONVENTION TYPE D’AMODIATION
DE
LA GENERALE DES CARRIERES ET
DES MINES

(Version du 20 mars 2006)

Préparé par le Consultant Juridique
Projet d’Evaluation Juridique des Accords de Partenariat de la Gécamines
Contrat N° 31/COPIREP/SE/02/2005
PREAMBULE

ARTICLE 1:

ARTICLE 2:

ARTICLE 3 :

ARTICLE 4 :

ARTICLE 5:

ARTICLE 6:

6.1.

6.2.

6.3,

ARTICLE 7:

7.1.

7.2,

ARTICLE 8 :

ARTICLE 9 :

ARTICLE 10:

ARTICLE 11:

TABLE DES MATIERES

DEFINITIONS

OBJET

DESCRIPTION DU PROJET

DUREE DE LA CONVENTION ET PROROGATIONS

LES OBLIGATIONS DE L’ AMODIANT ET L’AMODIATAIRE
DECOULANT DU CODE MINIER

LES CONTRIBUTIONS DE L’AMODIANT AU PROJET

LA FOURNITURE DES DONNEES

L’ AMODIATION DES DROITS MINIERS

LA LOCATION DES INSTALLATIONS ET EQUIPEMENTS
LES DROITS DE L’AMODIATAIRE

LES DROITS RELATIFS AU PERMIS D’EXPLOITATION [DES
REJETS] ~

LES DROITS RELATIFS AUX INSTALLATIONS ET EQUIPEMENTS

LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA PHASE
DES ETUDES (DE PRE-FAISABILITE ET) DE FAISABILITE

LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA PHASE
DU FINANCEMENT INITIAL DU PROJET

. LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA
PHASE DU DEVELOPPEMENT ET DE LA CONSTRUCTION

LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA PHASE
DE PRODUCTION
ARTICLE 12: LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA PHASE
DE CLOTURE DES OPERATIONS

ARTICLE 13: LES DECLARATIONS ET GARANTIES DES PARTIES

ARTICLE 14: LA CONFIDENTIALITE

ARTICLE 15: L’INDEMNISATION

ARTICLE 16: LA RESOLUTION ET LA RESILIATION ANTICIPEE

ARTICLE 17: LA FORCE MAJEURE

ARTICLE 18: LE DROIT APPLICABLE ET LE REGLEMENT DES DIFFERENDS
ARTICLE 19: LES NOTIFICATIONS -

ARTICLE 20: DIVERS

ARTICLE 21: L’ENTREE EN VIGUEUR

ANNEXES :

ANNEXE A: Inventaire des Données

ANNEXE B : Inventaire des Installations et Equipements Louées
ANNEXE C: Description précise du Périmétre du Projet

ANNEXE D : Les Modalités de Calcul et de Paiement des Royalties
ANNEXE E-1: Exceptions relatives a l’article 13.2( e)

ANNEXE E-2: Exceptions relatives a Varticle 13.2( j)

ANNEXE E-3 : Exceptions relatives a )’article 13.2( m)

ANNEXE F : Description des Informations Confidentielles

ii
CONVENTION D’AMODIATION
Entre:

La Générale des Carriéres et des Mines, Entreprise Publique de la République ~
Démocratique du Congo, créée par le Décret N° 0049 du 7 novembre 1995, et régie par ledit
décret et 14 Loi N° 78-002 du 6 janvier 1978 portant dispositions générales applicables aux
entreprises publiques, ayant son siége social au n° 419, Avenue Kamanyola, B.P. 450,
Lubumbashi, République Démocratique du Congo, représentée par Monsicur/Madame
, Président du Conseil d’Administration, et Monsieur/Madame

, Administrateur Délégué Général, nommeés par [Décret/Arrété
N° du .] diment habilités et autorisés ;

ci-aprés dénommée l’Amodiant
et

, [Société Privé 4 Responsabilité Limitée, $.P.R.L. en
sigle, / Société par Actions 4 Responsabilité Limitée, S.A.R.L. en sigle] de droit congolais,
ayant son sige A » République
Démocratique du Congo, constituée suivant ate authentique du regu par
Monsieur Notaire de la Ville de , enregistré a l’Office
Notarial de Je sous le numéro Folio __, Volume

, [ dont Ja fondation en tant que S.A.R.L. a été autorisée par décret du Président de la
République conformément a l’arrété royal du 22 juin 1926 J, immatriculée au Nouveau

Registre de Commerce de sous le numéro >
représentée par Monsieur/Madame > [qualité] » et
Monsieur/Madame > [qualité] , diiment habilités

conformément a l’article __ de l’acte constitutif de la société et autorisés [ ou porteur d’une
procuration (mandat) spéciale établie par Monsicur/Madame qualité]
, conformément aux statuts sociaux];

ci-aprés dénommée l’Amodiataire

les parties étant ci-aprés dénommés « les Parties ».
PREAMBULE

Considérant que l Amodiant est titulaire du Permis d’Exploitation [des Rejets], identifié ci-
dessous dans les Définitions, lui conférant le droit exclusif d’effectuer 4 J’intérieur du
périmétre sur lequel il porte, et pendant la durée de sa validité, les travaux de recherche, de
développement, de construction et d’exploitation se rapportant aux substances minérales
suivantes: _[ajouter les noms des substances minérales indiquées dans le PE ou le PER
concerné| ; .

Considérant que ’ Amodiant envisage de faire appel a des partenaires privés disposant des
capacités financiéres et techniques nécessaires pour la réalisation des travaux d’ exploitation
sur le périmétre susvisé, ainsi que Jes travaux de recherches connexes, 4 l’effet de la mise en
valeur des gites minérauw/artificiels de [ajouter les noms des substances _minérales
indiguées_dans_ le PE ou le PER concerné|_situés 4 J’intérieur dudit Permis
d’ Exploitation [des Rejets] ;

[Considérant_que, disposant_des capacités financiéres et_techniques nécessaires pour la
réalisation des travaux d’exploitation sur le périmétre susvisé, ainsi que les travaux de
recherches connexes, a 1’effet de la mise en valeur, l’Amodiataire a approché /?Amodiant en
vue de mettre en valeur les gites minéraux/artificiels de [ajouter les noms des substances
minérales_indiquées dans le PE ou le PER concerné] sitvés 4 Vintérieur dudit Permis
d@’ Exploitation [des Rejets).]

(Note: Cette clause est intégré dans le but de prévoir Vhypothése od) _PAmodiataire
contacte la GCM en debors de toute procédure d’appel d’ offre.)

Considérant que I’Amodiant entend, dans cette optique et aprés négociations, conclure avec
VAmodiataire un contrat aux termes duquel il s’engage 4 amodier au profit de ce dernier,
conformément a I’article 177 du Code Minier, ses droits miniers [partiels/totaux] afférant 4
son Permis d’Exploitation [des Rejets] ;

Considérant que l’Amodiataire s’engage 4 assumer les responsabilités et les obligations qui

découlent pour elle du Code Minier, et plus particuliérement celles définies 4 son article
177;

EN CONSEQUENCE DE CE QUI PRECEDE, LES PARTIES ONT CONVENU ET
ARRETE CE QUI SUIT :
ARTICLE 1 : DEFINITIONS

Dans la présente Convention, sauf s’ils sont définis autrement ci-dedans 4 raison du contexte,
les termes portant une majuscule auront la signification qui leur est donnée au présent article
ou au Code Minier. En cas de différence entre la définition d’un terme au présent article et Ja
définition du méme terme au Code Minier, la définition donnée au présent article prévaut.

CAMI: Le Cadastre Minier créé aux termes de l’article 12 du Code Minier ct dont les
statuts, organisation et le fonctionnement sont régis par le décret N° 068/2003 du 03 Avril
2003 dans toutes ses subdivisions centrale et provinciales.

Charges: Tous hypothéques, gages, priviléges, stiretés, nantissements, réclamations, frais
de représentation et de courtage, requétes et autres charges de toute nature.

Code Minier : La Loi N° 007/2002 du 11 juillet 2002 portant Code Minier de la République
Démocratique du Congo.

Contréle : Le pouvoir de vote suffisant pour faire prendre ou faire renverser, directement ou
indirectement, les décisions qui dépendent d’un vote de l’organe chargé de la gestion d'une
personne morale selon ses statuts sociaux.

Date de ’ Entrée en Vigueur : La date de l’entrée en vigueur de la présente Convention telle
que déterminée et précisée a son article 21.

Données: Toutes informations, études, cartes, registres et rapports concernant le Gite
minéral/artificiel ct le Permis d’Exploitation [des Rejets] se trouvant en possession ou sous le
contréle de l’Amodiant 4 Ja date de signature de la présente Convention telles que précisées &

_PANNEXE A attachée 4 la présente Convention.

Etude de Faisabilité: L’ensemble des études techniques et commerciales nécessaires pour
démontrer aux investisseurs et bailleurs de fonds, selon les régles de l’art généralement
acceptées dans I’industrie miniére internationale, le rendement économique de:1’exploitation
et commercialisation des substances minérales du gite minéral/artificiel qui font l’objet du
Projet. Le rapport des résultats de ces études comprendra notamment les éléments suivants :

i) ‘une description de Ja partie du Gite minéral/artificiel qui sera mise en production,

ii) des chapitres concernant la géologié et les examens géologiques, la géotechnique,
Vhydrogéologie, l’évaluation des capacités en eau potable et en cau industrielle,
Jes schémas de traitement métallurgique et les descriptions des Installations,
Vapprovisionnement et la distribution d’électricité, la localisation de
Vinfrastructure du Projet, la main-d’ceuvre et le personnel, Timpact sur
Penvironnement social (développement d’écoles, routes, hépitaux, centres de
loisirs et culturels, activités agricoles, etc.), Jes. voies d’importation et
d’exportation et les procédures de commercialisation,

iii) Lestimation des réserves de minerais pouvant étre récupérées de maniére rentable
et l’estimation de la composition et du contenu de celles-ci,

-3-
iv} la procédure proposée pour le développement, les opérations et le transport,

v) les résultats des tests de traitement des minerais et des études de rentabilité de
leur exploitation,

vi) la qualité des produits finis et produits intermédiaires 4 deétailler et les
descriptions du marché de tous les produits soit intermmédiaires, sous-produits ou
finis,

vii) la nature, importance et Ja description des installations dont l’acquisition ou
extension est proposée, des installations de concentration ct de traitement
métallurgique si Ja taille, 1’étendue et Ja localisation du gite minéral/artificiel ie
justifient, :

viii) les frais totaux, y compris un budget des dépenses en capital devant étre
taisonnablement engagés pour acquérir, construire et installer toutes les
structures, machines et équipements nécessaires pour les installations proposées,
y compris un calendrier de ces dépenses,

ix) toutes les études nécessaires d’impact des opérations sur l’environnement et leurs
coits,

x) Lépoque 4 laquelle il est proposé que le Gite minéral/artificiel soit mis en
production commerciale,

xi) toutes autres Données et informations pouvant étre raisonnablement nécessaires
pour établir l’existence de gite minéral/artificiel de taille et de qualité suffisantes
pour justifier le développement d’une mine, en tenant compte de tous les aspects
pertinents du point de vue commercial, fiscal, économique ou autres, y compris ce
qui concerne les frais de financement et de rapatriement du capital et des
bénéfices,

xii) les besoins en fonds de roulement pour les premiers mois d’exploitation du Gite
minéral/artificiel jusqu’A J’encaissement des premitres  recettes. de
commercialisation,

xiii) 1’évolution du cash-flow, le taux d’endettement, Ia période de remboursement du
financement et une prévision de la durée de vie économique du Projet,

xiv) les sources de financement sur le marché international,

xv) la période de financement initial et le début de l’autofinancement.

Etude de Préfaisabilité: Toute version préliminaire, provisoire ou. partielle de 1” Etude de
Faisabilité.

Gisement: Le Gite minéral/artificiel, aprés détermination qu ?j] est exploitable de maniére
rentable dans les conditions é¢onomiques du moment.

Gite minéral/artificiel : Le gite minéral/artificiel des substances minérales qui fait l’objet du
Permis d’Exploitation [des Rejets] ; ce gite minéral/artificiel étant identifié par les Données
et reconnu par les Parties 4 la date de la présente Convention.

Installations et Equipements: Tous les concentrateurs, usines hydro-métallurgiques ou
autres et installations de traitement quelconques de 1’Amodiant dont l’inventaire se trouve 4
TP ANNEXE B, avec leurs infrastructures et surfaces, y compris les infrastructures pour le
ravitaillement en eau et électricité ou pour l’évacuation ou le traitement de l’eau ou les

-~4-
déchets; ainsi que tous les équipements mobiles de l’Amodiant, avec les documents
enregistrés et documents techniques y relatifs, dont l’inventaire se trouve également 4
PANNEXE B de Ja présente Convention.

Jour Ouyrable: Tout jour autre que le dimanche ou un jour férié en République
’ Démocratique du Congo.

Périmétre du projet : La zone géographique entiére 4 l'intérieur du périmétre couvert par le
Permis d’Exploitation [des Rejets], dans laquelle l’Amodiataire peut mener ses opérations
de développement, d'exploitation, de recherches connexes et, éventuellement de traitement
et de transformation ; zone diment examinée et son périmétre démarqué et balisé comme
illustré en ANNEXE C de la présente Convention. ,

Permis d’Exploitation {des Rejets] : Le Permis d’Exploitation [des Rejets] N°___ établi
au nom de l’Amodiant, valable pour la recherche et l’exploitation des ressources minérales
du jusqu’au ; octroyé, transformé et validé, et
renouvelable, conformément aux dispositions du Code Minier et du Réglement Minier,
couvrant le périmétre minier situé dans le territoire de » le district
de , de la province de Katanga, RDC, délimité comme il est
précisé &4 ANNEXE C de la présente Convention, comprenant les coordonnées
géopraphiques des carrés qui composent ledit périmétre minier ainsi qu’une carte de
retombes miniéres du méme périmétre.

PAE: Plan d’Ajustement Environnemental tel qu’entendu dans le Réglement Minier.

Projet: Le projet de recherches, évaluation, développement, exploitation, traitement [,
transformation] et commercialisation des ressources minérales décrit 4 l’article 3 de la
présente Convention.

Réglement Minier : Le Décret N° 038/2003 du 26 mars 2003 portant Réglement Minier.

Royalties: La rémuneération payable 4 ! Amodiant par ]’ Amodiataire sur 1a production et
vente des produits marchands en provenance du Périmétre du Projet, dont le taux et I’assiette
sont indiqués 4 article 11.4 et les modalités de calcul et de paiement sont précisées a
PANNEXE D de Ja présente Convention.

ARTICLE 2: OBJET

La présente Convention a pour objet de définir les droits et les obligations de 1l’Amodiant et
de l’Amodiataire en relation avec la réalisation du Projet dans le cadre d’une amodiation
partielle/totale du Permis d’Exploitation [des Rejets] au bénéfice de 1’Amodiataire
conformément aux dispositions du Code Minier et du Réglement Minier.

ARTICLE 3: DESCRIPTION DU PROJET
Le Projet consiste en la recherche, l’évaluation, le développement, l’exploitation, le
traitement [ Ja transformation] et la commercialisation des substances minérales faisant
Yobjet du Permis d’Exploitation [des Rejets] contenues dans le Gite minéral/artificiel,
conformément aux dispositions du Code Minier et du Réglement Minier, y compris les
obligations en matiére de protection de I’environnement naturel et social et de fermeture des
opérations.

ARTICLE 4: DUREE DE LA CONVENTION ET PROROGATIONS

Sous réserve des dispositions de l’article 16 sur Ja résolution et la résiliation anticipée, la
durée de la présente Convention est fa période non échue du Permis d’Exploitation [des
Rejets], mais dans tous les cas pas plus que vingt ans 4 compter de la Date de 1’Entrée en
Vigueur de la présente Convention. La durée initiale de la Convention peut éventuellement
€tre prorogée par voie d’avenant 4 la présente Convention si l’Amodiant obtient le
renouvellement du Permis d’Exploitation [des Rejets], mais toujours sans excéder ni la
durée dudit renouvellement nila durée maximale de vingt ans.

ARTICLE 5: LES OBLIGATIONS DE L’AMODIANT ET L’AMODIATAIRE
DECOULANT DU CODE MINIER

VAmodiant et l’ Amodiataire acceptent ja responsabilité solidaire et indivisible vis-a-vis de
VEtat conformément aux dispositions de l'article 177 du Code Minier. L’ Amodiataire est
tedevable des impdéts, taxes et redevances dus en vertu du Permis d’Exploitation (des Rejets).
Toutefois, en cas de défaillance de l’Amodiataire, ? Amodiant est responsable vis-a-vis de
VEtat. Dans ce cas, l’Amodiant a le droit de recours contre 1’ Amodiataire défaillant pour
tous les montants, intéréts et pénalités correspondants.

ARTICLE 6: LES CONTRIBUTIONS DE L’AMODIANT AU PROJET
6.1. LA FOURNITURE DES DONNEES

L’Amodiant fournira 4 ’ Amodiataire, ou mettra 4 sa disposition, dés la Date de l’Entrée en
Vigueur de la présente Convention, toutes les Données en vue de Ja réalisation des Etudes de
(Préfaisabilité et de) Faisabilité. Les Données ne pourront étre communiquées qu’aux
employés et sous-traiteurs de l’Amodiataire dans le cadre de la préparation des Etudes de
(Préfaisabilité et de) Faisabilité, et moyennant la signature d’une convention de

confidentialité par chaque sous-traiteur, ou dans les conditions stipuléés ‘A Article 14 ci- ~
dessous.

6.2. L’AMODIATION DES DROITS MINIERS

Par la présente Convention, l’Amodiant accorde 4 1’Amodiataire le louage de tous les [ou
certains des) droits attachés 4 son Permis d’Exploitation [des Rejets] pendant toute la durée
de la présente Convention. L’Amodiataire prendra en charge les obligations et paiera, en
contrepartie des droits amodiés, la rémunération telle que prévue aux articles 8 4 12 de la
présente Convention.
L’Amodiant s’engage 4 accomplir ou a faire accomplir toutes ses obligations selon le Code et
Réglement Miniers nécessaires pour maintenir la validité du Permis d’Exploitation [des
Rejets], 4 l’exclusion notamment des obligations stipulées dans la loi et dans la présente
Convention qui seront 4 la charge de l’Amodiataire 4 partir de la Date de l’Entrée en
Vigueur, et 4 demander et poursuivre avec diligence tous les renouvellements du Permis
d’Exploitation [des Rejets] nécessaires pour permetire, le cas échéant, la prorogation de
Vamodiation des droits qui font l’objet de la présente Convention.

L’Amodiant s’engage 4 préparer et 4 déposer une demande d’enregistrement de la présente
Convention d’Amodiation au CAMI conformément aux dispositions des articles 177-179 du
Code Minier et des articles 369 et 370 du Réglement Minier dans les dix Jours Ouvrables
suivant la signature de la présente Convention, 4 condition que l’Amodiataire lui fournisse
toute l’information exacte requise par l’article 370 du Réglement Minier, que l’Amodiataire

s’engage par la présente 4 fournir dans un délai de 5 Jours Ouvrables aprés la signature de la
présente Convention.

6.3. LA LOCATION DES INSTALLATIONS ET EQUIPEMENTS

L’Amodiant consent de donner en location 4 1’ Amodiataire, 4 partir de la Date de l’Entrée en

Vigueur, les Installations et Equipements utiles pour Ja réalisation du Projet pendant toute la
durée de ja présente Convention.

ARTICLE 7: LES DROITS DE L’AMODIATAIRE
7.4. LES DROITS RELATIFS AU PERMIS D’EXPLOITATION [DES REJETS]

(a) L’Amodiation accordée par la présente Convention comprend le droit de réaliser le
Projet, sous réserve du respect des obligations de 1’Amodiataire précisées dans la présente
Convention, y compris le droit de disposer, en toute propriété et liberté,; des Produits
Marchands (au sens du Code Minier) extraits du Gite minéral/artificiel dans le cadre du
Projet. . .

(b) Si une substance minérale exploitable, autre que celles pour Jesquelles le Permis
d@’Exploitation [des Rejets] a été accordé, est découverte dans le cadre du Projet,
T’Amodiataire en avisera 1’Amodiant dans les trente jours de la découverte et lui indiquera
s’il souhaite I’extension de l’amodiation a ladite substance: Si 1’Amodiataire souhaite une
telle extension, il fournira 4 ’Amodiant toute V’information nécessaire pour que celui-ci
introduise une demande d’extension du Permis d’Exploitation [des Rejets] 4 ladite substance.
L’Amodiant s’engage 4 réviser cette information et aviser 1’Amodiataire, dans les soixante
(60) jours de sa réception de la demande assortie du complément d’information fourni par
T’Amodiant, de toute information additionnelle qu’il juge nécessaire pour inclure dans une
demande d’extension du Permis d’Exploitation [des Rejets] 4 ladite substance. Une fois que
Vinformation compléte a été fournie 4 l’Amodiant, selon sa détermination raisonnable, il
préparera et déposera au CAMI une demande d’extension du Permis d’Exploitation [des
Rejets] 4 ladite substance dans les trente (30) jours de sa réception de J’information

-7-
compléte, et poursuivra Ja procédure tendant 4 l’obtention de extension du Permis
d@’ Exploitation [des Rejets} demandée.

Il est entendu que L’Amodiant ne sera pas tenu a indemniser |’Amodiataire pour toutes
restrictions légales imposées 4 la demande d’ extension suite aux instructions cadastrale et
technique ou pour tout refus de la demande par l’autorité. En cas d’une restriction de la
demande ou du refus non motivé, les parties conviendront ensemble sur le recours a initier.

7.2. LES DROITS RELATIFS AUX INSTALLATIONS ET EQUIPEMENTS

La location des Installations et Equipements par I’Amodiataire comprendra notamment les
droits et obligations suivants, sans préjudice des autres droits et obligations exposés dans la
présente Convention :

a) L’Amodiataire aura le droit exclusif de pleine jouissance et d’usage des Installations et
Equipements pendant la durée de la présente Convention.

b) L’Amodiataire peut utiliser les Installations et Equipements comme il estime nécessaire
pour la réalisation du Projet, sous réserve de respecter les régles de l’art ainsi que toute
réglementation en vigueur dans la matiére.

c) L’Amodiataire maintiendra les Installations et Equipements (sur base de leur état 4 la
Date de l’Entrée en Vigueur de la présente Convention) en bon état et ce, conformément
aun usage de bon pére de famille, et remplacera les piéces ou é]éments de piéces qui sont
ou deviendraient obsolétes, cassés, endommagés ou inopérants. L’Amodiant peut
disposer ou récupérer toutes piéces des Installations et Equipements ou tout bien qui n’est
plus opérationnel, ni utile pour ja réalisation du Projet, tel que déterminé par
PAmodiataire et attesté par avenant ou modification de l’ ANNEXE B.

d) L’Amodiataire peut étendre, modifier, changer ou compléter les Installations et
Equipements tels qu’il considérera nécessaire pour la réalisation du Projet aprés en avoir
demandé et obtenu l’accerd écrit de 1’?Amodiant qui ne peut le refuser que pour une
raison technique valable.

e) L’Amodiataire respectera ou rendra l’Amodiant en mesure de respecter toutes ses
obligations relatives 4 la propriété, l’usage et l’entretien des Installations et Equipements,
en ce compris le paiement des taxes y afférentes.

f) L’Amodiataire a le droit d’utiliser et de consommer, dans le cadre du Projet, tous les
stocks, fournitures, combustibles, piéces de rechange et toute autre piéce concernant
Vutilisation et l’entretien des Installations et Equipements situés dans le périmétre du
Permis d’Exploitation [des Rejets] que l’Amodiant détient 4 la Date de 1’Entrée en
Vigueur de la présente Convention et qui figurent sur la liste ci-jointe 4 ANNEXE B.
L’Amodiataire a la seule responsabilité d’acquérir et de payer ultérieurement pour les
stocks, fournitures, combustibles, pices de rechange additionnelles et tout autre objet qui
serait nécessaire pour l'utilisation des Installations et Equipements dans le cadre du
Projet.

ARTICLE 8: LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA PHASE DES

ETUDES (DE PREFAISABILITE ET) DE FAISABILITE

Pendant la phase des Etudes (de Préfaisabilité et) de Faisabilité du Projet, 1’ Amodiataire aura
les obligations suivantes:

8.1.

8.2.

8.3.

84.

8.5.

8.6.

L’élaboration et la soumission 4 1’Amodiant, pour information et approbation dans un
délai de 60 jours suivant Ja Date de l’Entrée en Vigueur de la présente Convention, du
programme et calendrier pour réaliser |’Etude de (Préfaisabilité ou) Faisabilité du
Projet, y compris les volets technique, économique, environnemental et social, et
VEtude d’Impact Environnemental du Projet, avec le budget correspondant.
L’approbation est censée accordée si l’Amodiant n’a pas informé l’Amodiataire de
ses objections dans un délai de 30 jours 4 compter de la date de la réception desdits
programme et calendrier par l’Amodiant. Tout refus d’approbation doit étre écrit et
motive.

Le financement entier de (I’Etude de Préfaisabilité,) "Etude de Faisabilité et l’Etude
d’Impact Environnemental du Projet.

Le paiement, au moins 20 Jours Ouvrables avant la date limite stipulée par la loi pour
leur paiement, des droits superficiaires annuels par carré afférents au Permis
d’Exploitation [des Rejets], la contribution annuelle sur la superficie des concessions
miniéres et des hydrocarbures et toute autre Charge, impét ou redevance relatifs audit
permis qui soit imposable 4 l’Amodiant. Comme 1l’Amodiataire effectue ces
paiements directement, il a donc l’obligation de soumettre 4 l’Amodiant les
quittances correspondantes dans les 3 Jours Ouvrables suivant le jour de leur
paiement, mais sans exception, lesdits paiements ne peuvent pas avoir lieu que au
moins 20 jours Ouvrables avant la date limite stipulée par Ja loi pour leur paiement.
Tout défaut dans l’exécution de cette obligation donnera lieu 4 la résolution de la
présente Convention en vertu des dispositions de l’article 16 ci-dessous.

La mise en ceuvre du PAE relative au périmétre minier du Projet et la soumission de
la preuve de sa réalisation progressive 4 l’Amodiant avant Je cinquiéme Jour
Ouvrable de janvier, mai et septembre de chaque année.

La réalisation de (1’Etude de Préfaisabilité,) 1’Etude de Faisabilité et 1’Etude d’Impact
Environnemental du Projet dans les délais approuvés par l’Amodiant.

Le paiement 4 l’Amodiant, avant le cinquitme Jour Ouvrable de janvier, avril, juillet
et octobre de chaque année, de la somme de USD ___ pour le trimestre en cours de
Yannée civile au titre de rémunération pour lamodiation des droits miniers et de
USD le trimestre en cours de l’année civile au titre de loyer pour la location

-9-
8.7.

8.8.

8.9.

8.10.

8.11.

8.12.

des Installations et Equipements. En cas de trimestre partiel, ces paiements seront
faits au pro rata temporis.

La soumission 4 l’Amodiant, avant le quinzitme Jour Ouvrable de chaque avril,
juillet, octobre et janvier, d’un rapport trimestriel du progrés de la réalisation de
(VEtude de Préfaisabilité.) de I’Etude de Faisabilité et Etude d’Impact
Environnemental du Projet au cours du trimestre précédent de l'année civile et des
preuves du dépét des rapports prévus dans Je Réglement Minier et de tenue des
tegistres exigés par le Réglement Minier.

La soumission de (l’Etude de Préfaisabilité,) ’Etude de Faisabilité et I’Etude
d’Impact Environnemental du Projet 4 l’Amodiant dans un délai de 6 mois 4 compter
de la Date de l’Entrée en Vigueur de la présente Convention. .

La répétition des étapes précisées aux articles 8.1 A 8.8 ci-dessus pendant les études
supplémentaires et 1’Etude de Faisabilité sans égard aux délais stipulés aux dits
articles, mais sans préjudice 4 V’article 8.10.

La soumission de 1’Etude de Faisabilité « banquable » a l’ Amodiant dans un délai de
[24] mois 4 compter de la Date de.l’Entrée en Vigueur de 1a présente Convention.
L’Amodiant rendra 4 l’Amodiataire un accusé de réception de I’Etude de Faisabilité
précisant la date de soumission de Jadite Etude. Cette date sera le dernier jour de la
Phase des Etudes (de Préfaisabilité et) de Faisabilité. Le défaut de l’Amodiataire de
soumetire Etude de Faisabilité « banquable » 4 l’Amodiant dans le délai précisé au
présent article constitue une condition résolutoire de la présente Convention.

Le financement entier des expertises additionnelles dont les parties conviennent de la
nécessité, en temps utile.

L’accomplissement de toutes les obligations de I’Amodiant selon les Code et
Réglement Miniers; le respect de tous les lois et reglements dont la non observation
pourrait entrainer des conséquences financiéres ou administratives préjudiciables 4
LlAmodiant ; et notamment le paiement dans les délais prescrits de tous les impéts,
taxes et redevances dus 4 |’Etat en relation avec le Projet, les droits mimiers et les
Installations et Equipements qui font Vobjet de 1l’amodiation et location
respectivement selon les termes de la présente Convention et la Joi, 4 exception des
impéts, taxes et redevatices sur les revemiis”’de l’Amodiant produits par Jesdites
amodiation et location. Comme lAmodiataire effectue ces paiements directement, il
a donc l’obligation de soumettre 4 1’? Amodiant les quittances correspondantes dans les
3 Jours Ouvrables suivant leur paiement mais sans exception, lesdits paicments ne
peuvent pas avoir licu que au moins 20 jours Ouvrables avant la date limite stipulée
par la Joi pour leur paiement. Tout défaut dans l’exécution de cette obligation
donnera lieu 4 Ia résolution de Ja présente Convention en vertu des dispositions de
Varticle 16 ci-dessous.

-10-
ARTICLE 9: LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA PHASE DU

FINANCEMENT INITIAL DU PROJET

Pendant Ja phase du financement initial du Projet, l’Amodiataire aura les obligations
suivantes’:

9.1.

9.2.

9.3.

9.4,

9.5.

L’élaboration et Ja soumission a 1’ Amodiant dans un délai de 30 jours suivant la date
de la sournission de |’Etude de Faisabilité « banquable » 4 1’Amodiant, du programme
et calendrier pour réaliser le Plan du Financement, pour approbation. L’approbation
est censée accordée si l’Amodiant n’a pas informé l’Amodiataire de ses objections
dans un délai de 30 jours 4 compter de la date de la réception dudit programme et
calendrier par 1’ Amodiant. Tout refus d’approbation doit étre fait par écrit et motivé,

La réalisation du Plan de Financement dans un déJai d’un an 4 compter de la date de
son approbation par l’Amodiant. La date de la cléture du financement nécessaire
pour je développement initial du Projet sera le dernier jour de Ja Phase du
Financement Initial du Projet. Le défaut de l’Amodiataire de réaliser la cléture du
financement nécessaire pour Je développement initial du Projet dans le délai précisé
au présent article constitue une condition résolutoire de la présente Convention.

Le paiement des droits superficiaires annuels par carré afférents au Permis
@Exploitation [des Rejets}, de la contribution annuelle sur la superficie des
concessions miniéres et de toute autre Charge, impét ou redevance relatifs audit
permis qui soit imposable a l’Amodiant, conformément aux dispositions de l’article
8.3 ci-haut, dont les dispositions s’appliquent également 4 la Phase du Financement
Initial du Projet.

Le paiement 4 1’Amodiant, conformément aux modalités précisées a l’article 8.6 ci-
haut, de la somme de USD : par trimestre au titre de rémunération pour
LPamodiation des droits miniers et de USD par trimestre au titre de loyer pour
Ja location des Installations et Equipements.

(ote: Les montants de la rémunération pour l’amodiation et du loyer seront
plus modestes pendant cette phase par rapport 4 ceux de Ia phase précédente.
Pendant Ja Phase. des Etudes, les montants compensent l’Amodiant pour
Putilisation de ses droits, Installations et Equipements. En outre, les montants
payables au cours de la premiére phase devraient étre suffisants pour inciter
VAmodiataire 4 réaliser ses études dans les meilleurs délais. Pendant la Phase
du Financement, iJ s’agit plutét d’une compensation 4l’Amodiant pour le
maintient des droits de PAmodiataire qui est déja nécessairement incité 4
conclure le financement dans les meilleurs délais.)

La mise en ceuvre du PAE conformément aux dispositions de l’article 8.3 ci-dessus,

dont les dispositions s’appliquent également 4 la Phase du Financement Initial du
Projet.

-ll-
9.6.

L’accomplissement des obligations énoncées 4 Varticle 8.12 ci-haut, dont les
dispositions s’appliquent également 4 la Phase du Financernent Initial du Projet.

ARTICLE 10: LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA PHASE

DU DEVELOPPEMENT ET DE LA CONSTRUCTION

Pendant la phase du développement et de la construction du Projet, l’Amodiataire aura les
obligations suivantes:

10.1.

10.2.

10.3.

10.4.

10.5.

10.6.

L’aboration et Ja soumission 4 l’Amodiant, pour approbation, dans un délai de 30
jours suivant la date de la cléture du financement initial pour le développement du
Projet, du programme et calendrier pour la réalisation du Plan de Développement et
de Construction. Le programme doit comprendre les mesures nécessaires pour assurer
le développement raisonnable du Gisement couvert par le Permis d’Exploitation [des
Rejets] selon les régles de l'art de l'industrie miniére internationale. L’approbation
est censée accordée si ]’Amodiant n’a pas informé l’Amodiataire de ses objections
dans un délai de 30 jours 4 compter de la date de la réception par hui dudit programme
et calendrier. Le programme et calendrier soumis ne peuvent étre rejetés que pour
juste raison technique motivée par écrit.

La réalisation du Plan de Développement et de Construction, y compris les volets de
recrutement du personnel, infrastructure, protection environnementale et sociale, etc.
dans Jes délais prévus par le Plan approuvé. Toute prorogation des délais doit faire
Yobjet d’une approbation motivée écrite par l’Amodiant.

La réalisation des essais des équipements dans les délais indiqués dans Jes
programme et calendrier du Plan de Développement et de Construction approuvés.

La soumission 4 l’Amodiant, avant le dixiéme Jour Ouvrable de chaque mois, d’un
rapport mensuel de I’état de réalisation des essais des €quipements au cours du mois
précédent.

Le paiement des droits superficiaires: annuels par carré afférents au Permis
d@’Exploitation [des Rejets], de Ja contribution annuelle sur Ja superficie des
concessions miniéres et de toute autre Charge, impét ou redevance relatifs audit
pérmis gui soit imposable a l’Amiodiant, conforménient aux’ dispositions de l’article
8.3. ci-haut, dont les dispositions s’appliquent également 4 la Phase du
Développement et de la Construction du Projet.

Le paiement 4 l’Amodiant conformément aux modalités précisées 4 larticle 8.6 ci-
haut, de Ia somme de USD par trimestre au titre de rémunération pour
Pamodiation des droits miniers et de USD par trimestre au titre de loyer pour
la location des Installations et Equipements.

(Note: Les montants de Ja rémunération pour l’amodiation et du loyer seront
plus élevés pendant cette phase par rapport 4 ceux de la phase précédente.

-12-
Pendant la Phase du Développement et de Ja Construction, les montants
payables devraient étre suffisants pour inciter ?Amodiataire A réaliser les
travaux du développement et de la construction dans les meilleurs délais.)

10.7. La mise en place de la sureté financiére pour le Plan de Gestion Environnemental
dans le délai réglementaire et 1a soumission de la preuve de sa mise en place A
l’Amodiant dans Jes trois Jours Ouvrables suivant la date de telle mise en place.

10.8. La mise en ceuvre du Plan de Gestion Environnemental et la soumission de la preuve
de sa réalisation progressive .4 l’Amodiant avant le cinquitme Jour Ouvrable de
janvier, mai et septembre de chaque année.

10.9. La soumission 4 !’Amodiant, avant le quinziéme Jour Ouvrable de chaque avril,
juillet, octobre et janvier, d’un rapport trimestriel du progrés de la réalisation du Plan.
de Développement et de Construction pour le Projet au cours du trimestre précédent.

10.10. L’accomplissement des obligations énoncées a Varticle 8.12 ci-haut, dont les
dispositions s’appliquent également 4 la Phase du Développement et de la
Construction du Projet.

ARTICLE 11: LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA PHASE
DE PRODUCTION :

Pendant Ja phase de production du Projet, l’Amodiataire aura les obligations suivantes:

11.1. L’élaboration et la soumission 4 1’Amodiant, pour approbation, des programmes et
. calendrier de production, de traitement et de commercialisation du Projet, avec
budgets. En application des dispositions de l'article 177 du Code Minier, les
programmes comprennent les conditions d’entretien et de réinvestissement
nécessaires pour assurer \’exploration et le développement raisonnable du Gisement
couvert par le Permis d’Exploitation [des Rejets] selon les régles de Dart de
Vindustrie miniére. internationale. Ces conditions d’entretien et de réinvestissement

sont détaillées comme suit :

© [4 compléter par les experts en la matiére.]

L’approbation des programmes et calendrier de production, de traitement et de
commercialisation du Projet est censée étre accordée si l’Amodiant n’a pas informé
l’Amodiataire de ses objections dans un délai de 30 jours 4 compter de la date de Ja
réception dudit programme et calendrier par Amodiant. Tout refus d’approbation
doit étre fait par écrit et motivé.

11.2. La réalisation des programmes de production, de traitement et de commercialisation
: approuvés dans les délais précisés ]a-dedans. Toute prorogation des délais doit faire
Yobjet dune approbation écrite et motivée par l’Amodiant.

-13-
11.3.

114.

11.5.

11.6.

11.8.

Le paiement des droits superficiaires annuels par carré afférents au Permis
d@’Exploitation [des Rejets], de la contribution annuelle sur la superficie des
concessions minitres et de toute autre Charge, impét ou redevance relatifs audit
permis qui soit imposable 4 l’Amodiant, conformément aux dispositions de l’article
8.3 ci-haut, dont les dispositions s’appliquent également 4 la Phase de Production du
Projet.

Le paiement 4 l’Amodiant des Royalties de __% de sur la
production et vente de en provenance du Périmétre du Projet, et de
% de sur la production et vente de en

provenance du Périmétre du Projet, au titre de l’amodiation. L’obligation de payer
ces Royalties est distincte, de l’obligation de payer a 1’Etat la redevance miniére
requise par les articles 240 et 241 du Code Minier. Les Royalties seront payés
mensuellement avant le cinquigme Jour Ouvrable de chaque mois sur les ventes
réalisées pendant le mois précédent. La somme payée au titre de rémunération
trimestriel pour l’amodiation en vertu de l’article 11.5 ci-dessous est censée étre un
acompte sur les royalties dues pour la méme période. Ainsi, le montant des
Royalties 4 payer pour chaque mois est diminué par un tiers de ladite somme payée.

Le paiement 4 l’Amodiant, conformément aux modalités précisées 4 l'article 8.6 ci-
haut, de la somme de USD par trimestre au titre de rémunération pour
Vamodiation des droits miniers et de USD par trimestre au titre de Joyer pour
Ja location des Installations et Equipements. :

(Note: Les montants de Ja rémunération pour Pamodiation et du loyer seront
plus élevés pendant cette phase par rapport a ceux de Ja phase précédente parce
que PAmodiataire utilise les droits, les Installations et les Equipements de
VAmodiant pendant cette phase pour produire et tirer profit de sa production.
Tandis que l’Amodiant est compensé par les royalties lorsqu’il y a de la
production et des ventes, il devrait aussi étre compensé en période @’arrét de
production et des ventes. Le loyer des Installations et Equipements est payable
dans tous les cas.)

La mise en ceuvre du Plan de Gestion Environnementale et Sociale du Projet, dans les
délais et selon les conditions prescrites par le Code et Réglement Miniers.

La soumission 4 l’Amodiant, avant le dixiéme Jour Ouvrable de chaque mois, d’un
rapport mensuel concernant la réalisation progressive des programmes de production,
de traitement, de commercialisation, et de gestion environnementale et sociale.

L’accomplissement des obligations énoncées. A larticle 8.12 ci-haut, dont les
dispositions s’appliquent également 4 la Phase de Production du Projet.

ARTICLE 12: LES OBLIGATIONS DE L’AMODIATAIRE PENDANT LA PHASE

DE CLOTURE DES OPERATIONS

-14-
Pendant la phase de la cléture des. opérations du Projet, l’Amodiataire aura les obligations
suivantes:

12.1.

12.2.

12.3,

12.4.

12.5.

12.6.

La réalisation du plan de cléture des opérations du Projet dans Je délai et selon les
conditions requis par le Code et Réglement Miniers.

La réalisation du plan de réhabilitation environnementale du Projet dans le délai et
selon les conditions requis par le Code et Réglement Miniers. ,

Le paiement des droits superficiaires annuels par carré afférents au Permis
d’Exploitation [des Rejets], de Ja contribution annuelle sur Ja superficie des
concessions miniéres et de toute autre Charge, impét ou redevance relatifs audit
permis qui soit imposable 4 l’Amodiant, conformément aux dispositions de l’article
8.3 ci-haut, dont les dispositions s’appliquent également 4 la Phase de Cléture des
Opérations.

Le paiement 4 l’Amodiant conformément aux modalités précisées a article 8.6 ci-
haut, de Ia somme de USD par trimestre au titre de rémunération pour
Tamodiation des droits miniers et de USD par trimestre au titre de loyer pour
Ja location des Installations et Equipements.

(Note: Les montants de la rémunération pour Pamodiation et du loyer seront
plus modestes pendant cette phase lorsqu’il s’agit de la cléture des opérations
par rapport a ceux de la phase précédente. Toutefois, les montant devraient étre
suffisants pour inciter l’Amodiataire 4 achever les travaux de cette phase dans
les meilleurs délais.)

L’accomplissement des obligations énoncées 4 J’article 8.12 ci-haut, dont les
dispositions s’appliquent également a la Phase de Cl6ture des Opérations.

L’obligation d’obtenir l’attestation de libération environnementale aussitét que
possible aprés la réalisation du plan de réhabilitation environnemental du Projet et
d’en délivrer une copie certifiée conforme 4 l’Amodiant dans les trois Jours
Ouvrables suivant:-la réception de ladite attestation de libération environnementale.
L’Amodiataire paiera 4 1’Amodiant une pénalité de USD 500 par jour de retard dans
Texécution de Vobligation de délivrer cette attestation de  libération
environnementale.

ARTICLE 13: LES DECLARATIONS ET GARANTIES DES PARTIES

13.1.

L’Amodiataire stipule, déclare et garantit par la présente 4 1’Amodiant les éléments
suivants :

a) Constitution

-~15-
13.2.

b)

¢)

i)

e)

Elle est une société valablcment constituée selon les lois en vigueur dans le
lieu de sa constitution ; elle est organisée et existe valablement selon ces lois
eta le pouvoir d’exercer ses activités dans les juridictions ot elle les exerce.

Pouvoir et Compétence

Elle a Je plein pouvoir et compétence pour exercer ses activités, pour conclure
Ja présente Convention et toutes converitions ou actes visés ou envisagés par
la présente Convention, ainsi que pour exécuter toutes les obligations et taches
quelconques lui incombant aux termes de la présente Convention.

Autorisations

Toutes les autorisations nécessaires pour signer et exécuter la présente
Convention et toutes conventions ou actes quelconques visés ou envisagés A la
présente Convention sont diiment accordées, notamment par les actes
suivants :

« [A compléter pour chaque cas] ;
e [A compléter pour chaque cas].

Cette signature et cette exécution :

(i) ne contredisent ni ne violent aucune disposition de ses statuts, aucune
décision de ses actionnaires ou administrateurs, ni aucun accord,
stipulation, contrat ou engagement quelconque auquel elle est partie ou
par lequel elle est lige, ni aucun arrét, ordre or jugement judiciaire qui
lui est applicable, et ne donne lieu 4 aucune Charge en vertu de ces
mémes actes ; et

Gi) _ne violent aucune loi ou réglement applicable.
Capacité

Elle a la capacité financiére de fournir ou de mobiliser le financement
nécessaire, ainsi que la capacité technique nécessaire, pour réaliser le Projet.

Conformité avec la loi et reglements en force
L’Amodiataire exploitera le Gisement conformément aux dispositions du

Code et du Réglement Miniers, et notamment les dispositions en matiére
environnementale du titre XVIII du Réglement Minier.

L’Amodiant stipule, déclare et garantit par.Ja présente a |’Amodiataire les éléments
suivants :

-~16-
a)

b)

c)

)

Constitution

L’Amodiant est [une Entreprise Publique de droit congolais valablement
constituée selon le décret n° 0049 du 7 novembre 1995 portant création et
statuts de l’Amodiant] et les autres lois en vigueur dans le lieu de sa
constitution ; elle est organisée et existe valablement selon ces lois et ses
statuts et a le pouvoir d’exercer ses activités dans les juridictions ov elle Jes
exerce.

Pouvoir et Compétence

L’Amodiant a, conformément 4 la loi n° 78-002 du 6 janvier 1978 et 4 ses
statuts, plein pouvoir et compétence pour exercer ses activités, pour conclure
Ja présente Convention et toutes conventions ou actes visés ou envisagés a la
présente Convention ainsi que pour exécuter toutes les obligations et taches
quelconques lui incombant aux termes de la présente Convention.

Autorisations

L’Amodiant a obtenu toutes les autorisations nécessaires pour signer et
exécuter la présente Convention, et toutes conventions ou actes quelconques
visés ou envisagés a Ja présente Convention. Notamment, les autorisations du
conseil d’administration [et de l’organe de tutelle de l’Amodiant, le cas
échéant] sont accordées par les actes suivants :

© [A préciser la résolution du Conseil d’Administration];

© [A préciser Vacte d’autorisation de Vorgane de tutelle, au cas oi la Loi
n° 78-002 soit amendée ou suppléée de fagon & requérir une autorisation
préalable pour une amodiation. (A la date de rédaction de cette
Convention Type, une autorisation préalable de la tutelle n’est pas
requise parce qu’aucune aliénation immobiliére ni prise de participation
Sinanciére n’est envisagée par cette Convention).]

Cette signature et cette éxécution :

(i) ne contredisent ni ne violent aucune disposition de ses statuts, aucune
décision du Gotivérhemient ov des adniinistrateurs, ni aucun accord,
stipulation, contrat ou engagement quelconque auquel elle est partie ou
par lequel elle est lie, ni aucun arrét, ordre ou jugement judiciaire qui
lui est applicable, et ne donne lieu 4 aucune Charge en vertu de ces
mémes actes ; et

Gi) ne violent aucune loi ou réglement applicable en République
Démocratique du Congo.

Titulaire

-17-
e)

8)

L’Amodiant est titulaire exclusif des droits miniers afférant au Permis
d’Exploitation [des Rejets]. Elle a le droit de conclure la présente Convention
et d’amodier les droits attachés au Permis d’Exploitation [des Rejets]
conformément aux termes de la présente Convention, libre de toutes Charges
quelles qu’elles soient. Il n’y a rien qui affecte le Permis d’Exploitation {de
Rejets], ni les droits miniers de ’Amodiant afférant au Gite minéral/artificiel
susceptible de compromettre sérieusement l’aptitude de l’Amodiataire 4
réaliser le Projet.

Droits de Tiers

Aucune personne autre que 1’Amodiant n’a ni droit ni titre sur le Permis
@Exploitation [des Rejets}], le Gite minéral/artificiel, les Installations et
Equipements, ou tout bien immobilier situé a l’intérieur du Périmétre du
Projet [@ l’exception de celles identifiées & l’Annexe E-1 de la présente
Conyvention.] Aucune personne n’a droit 4 une redevance ou autre paiement
quelconque, ayant la nature d’un loyer ou d’une redevance, sur les substances:
couvertes par le Permis d’Exploitation [des Rejets], si ce n’est conformément
a la présente Convention et aux Code et Réglements Miniers.

Les droits miniers afférents au Permis d’Exploitation [des Rejets] concernant
le Gite minéral/artificiel ne sont soumis 4 aucune Charge, obligation ou
servitude quelconque en faveur des tiers, et ne font ]’objet d’aucune procédure
administrative ou juridique, revendication ou procés, ou menace de procédure,
tevendication ow procés qui pourrait remettre en question les droits de
l’Amodiataire sur edit permis, le Gite minéral/artificiel et les produits
provenant du Gisement.

Sous réserve des droits visés au paragraphe premier du présent article 13.2(e),
si des tiers prouvent qu’ils détiennent des droits sur le Permis d’Exploitation
[des Rejets] portant sur le Gite minéraV/artificiel ou les Installations et
Equipements, 1’Amodiant s’engage 4 faire, immédiatement et 4 ses frais, le
nécessaire pour purger ces droits des tiers sur le Permis d’Exploitation [des
Rejets] et les Installations et Equipements de fagon 4 n’entrainer aucune géne
ou dépense supplémentaire pour I’ Amodiataire.

Validité du Permis d’Exploitation [des Rejets]

Le Permis d’Exploitation [des Rejets] a été régulitrement octroyé, validé et
transformé ; il est conforme au Code Minier, au Réglement Minier et aux lois
en vigueur en République Démocratique du Congo ; et il est en cours de

validité a la date de signature de Ja présente Convention.

Activités Miniéres

-18-
h)

i

d

LS)

y

Les traitements et les Activités Miniéres réalisés par ou pour le compte de
VAmodiant concernant le Permis d’Exploitation {des Rejets}], le Gite
minéral/artificiel, le Périmétre du Projet, et les ouvrages d’art qui sont situés
la-dessus ont été exécutés et menés en bon pére de famille et conformément
aux régles de l’art en matiére de sondages et de pratiques d’ingénierie et de
meétallurgie.

Ordres des Travaux

A Ja Date de l’Entrée en Vigueur, il n’y a pas de travaux imposés ou d’actions
requises ou dont on peut raisonnablement s’attendre 4 ce qu’elles soient
requises, notamment par le Code Minier ou le Réglement Minier concernant
la réhabilitation et la restauration du Gite minéral/artificiel ou des ouvrages
dart qui sont situés.sur le périmétre du Permis d’Exploitation [des Rejets] ou
se rapportant aux aspects environnementaux du Gite minéraVartificiel, du
périmétre du Permis d’Exploitation [des Rejets] ou des ouvrages d’art qui y
sont situés ou des opérations exécutées sur celui-ci. En vertu de V’article
580(f) du Réglement Minier, l’Amodiant n’est pas soumis 4 l’obligation de
commencer les travaux dans le délai fixé par 1’ Article 196 du Code Minier.

Taxes

Tous impéts, taxes, cotisations, droits et redevances relatifs au Permis
@Exploitation [des Rejets] qui étaient dus jusqu’& la Date de l’Entrée en
Vigueur ont été intégralement payés, et le ledit permis est libre de toutes
charges fiscales au regard des lois de Ja République Démocratique du Congo.

Actions

A la Date de ]’Entrée en Vigueur, ]’Amodiant n’a pas connaissance d’actions
ou de procédures cours ou susceptibles d’étre introduites qui, si elles
aboutissaient, affecteraient ou seraient de nature 4 affecter le Permis
d@’Exploitation [des Rejets], le Gite minéral/artificiel, le Périmétre du Projet ou
les ouvrages d’art qui y sont situés [4 l’exception de celles identifiées a
VAnnexe E-2 de la présente Convention.]

Obligations contractuelles et quasi-contractuelles

A la Date de Entrée en Vigueur, 1’Amodiant ne se trouve en violation
d’aucune obligation quelconque, contractuelle ou quasi-contractuelle a l’égard
des tiers relativement au Permis d’Exploitation [des Rejets], au Gite
minéral/artificiel, au Périmétre du Projet ou aux ouvrages d’art qui y sont
situés et la conclusion ou l’exécution de la présente Convention ne constitue
pas une telle violation.

Droits détenus par |’ Amodiataire

-19-
m)

Pendant la durée de l’amodiation des droits attachés au Permis d’Exploitation
[des Rejets] par 1’Amodiant 4 l’Amodiataire conformément a la présente
Convention, 1’Amodiataire aura la libre jouissance du Permis d’Exploitation
(des Rejets] et des Installations et Equipements. L’ Amodiant Tui délivrera des
copies certifiées conformes de tous les certificats, enregistrements, permis,
autorisations et titres relatifs audit Permis et aux Installations et Equipements
tequis par I’Etat ou par toute autorité gouvernementale ou administrative en
République Démocratique du Congo pour réaliser le Projet dont l’Amodiant a
ou aura la ‘possession en tant que titulaire ou propriétaire. Le Permis
d’Exploitation [des Rejets] est valable, exempt de passif fiscal et n’est grevé
d’aucune disposition, condition ou limitation anormale.

Environnement

Avant la Date d’Entrée en Vigueur, 4 la connaissance de l’Amodiant aucun
produit polluant ou autre produit n’a été stocké, répandu, déposé, abandonné,
pompé, déversé, vidé, injecté ou jeté ou ne s’est échappé, n’a coulé ou ne s’est
infiltré sur ou dans le Gite minéral/artificiel, en violation de la législation sur
l’environnement applicable.

A la Date de 1’Entrée en Vigueur, il n’y a pas et 1’Amodiant n’attend pas ni
(a) de mises en demeures verbales ou écrites concernant la décharge de
produits polluants sur le Gite minéral/artificiel, qui exigent ou pourtaient
exiger que l’Amodiataire prenne des mesures correctives ou reconstituantes,
ni (b) d’autres obligations ou responsabilités relatives 4 Ja législation sur.
Penvironnement applicable, notamment en matiére de réhabilitation de
Tenvironnement [@ l’exception de celles identifiées @ VAnnexe E-3 de la
présente Convention]

A la Date de l’Entrée en Vigueur, ni le Gite minéral/artificiel ni-aucune partie
du Gite minéral/artificiel n’est situé dans un site environnemental protégé ou,
a Ja connaissance de YAmodiant, susceptible de 1’étre ou dans un site de
décharge autorisé.

A la Date de l’Entrée en Vigueur, il n’y a pas et -Amodiant n’attend pas ni
(a) d’empéchements ou d’autres formes de restrictions environnementales, ou
Charges de nature environnementale, imposées sur le Gite minéral/artificiel
ou le Permis d’Exploitation [des Rejets}] ni (6) d’activités qui pourraient
entrainer de telles restrictions et obligations environnementales
contraignantes.

A la Date de l’Entrée en Vigueur, 1’Amodiant n’a pas connaissance de faits ou
de circonstances. relatifs 4 l'environnement concemant le Permis
dW Exploitation [des Rejets], le Gite minéral/artificiel, le Périmétre du Projet ou
les Installations et Equipements qui puissent aboutir dans le futur 4 de

-20-
quelconques obligations ou responsabilités en matiére d’environnement, 4
Yexception des faits suivants :

[A compléter pour chaque amodiation.]

En cas d’action contre l’Amodiataire pour cause d’endommagement de
Penvironnement due d’une condition existant avant la Date de |’Entrée en
Vigueur, avant le commencement des opérations du Périmétre du Projet par
YAmodiataire, ou causé par une personne autre que 1’Amodiataire,
PAmodiant interviendra en: garantie de fagon 4 n’entrainer aucune
conséquence dommageable, notamment financiére, pour 1’ Amodiataire.

n) Informations Pertinentes

L’Amodiant a mis 4 Ja disposition de 1’Amodiataire toutes les informations
pertinentes en sa possession ou sous son contréle relatives au Permis
d’Exploitation [des Rejets], au Gite minéraV/artificiel, au Périmétre du Projet
et aux Installations et Equipements.

0) Infrastructure

L’Amodiant aidera ’Amodiataire & avoir accés 4 toutes les infrastructures
existantes (cau, électricité, chemin de. fer, routes, aéroport, etc.), aux
conditions les plus favorables qui sont raisonnablement possibles, lesquelles
devront étre négociées avec les prestataires de ces services. Cette obligation
de 1’ Amodiant est une obligation de moyens et non de résultat.

13.3. Les Parties reconnaissent l’importance des dispositions du présent article comme il
suit :

L’exactitude de chaque stipulation, déclaration et garantie, ainsi que
Yengagement de les respecter, constitue pour chacune des Parties une
condition déterminante de la signature de la présente Convention. Il ne peut
étre renoncé, en tout ou en partie, A une de ces stipulations, déclarations et
garanties que par Ja Partie en faveur de laquelle Ja stipulation, 1a déclaration
ou la garantie est faite; et toutes les stipulations, déclarations et garanties,
telles que stipulées au présent article, survivront 4 l’exécution et 4 la
résiliation de présente Convention. Chaque Partie s’engage 4 indemniser et a
tenir indemne l’autre Partie de toute obligation résultant de toute violation
@une stipulation, déclaration ou garantie quelconque contenue dans la
présente Convention.

ARTICLE 14 : LA CONFIDENTIALITE

-21-
Toutes Données et informations fournies 4 une Partie ou regues par elle en relation
avec la présente Convention, le Permis d’Exploitation [des Rejets] et/ou le Gite
minéral/artificiel ainsi que le Périmétre du Projet et décrites 4 "Annexe F ci—attachée seront
traitées comme confidentielles et ne seront pas divulguées sans I’accord préalable et écrit de
Yautre Partie (qui ne pourra refuser son accord’sans motif raisonnable), 4 aucun tiers, 4
moins qu’une telle divulgation ne soit requise pour obtenir un financement ou ne soit requise
par la loi ou par toute autorité réglementaire compétente quelconque. Les parties ajouteront a
l’Annexe E les descriptions des informations confidentielles au fur et 4 mesure qu’elles les
fournissent ou les regoivent. Lorsqu’une divulgation est requise par la loi ou par une autorité
téglementaire compétente, une copie de Vinformation dont la divulgation est requise, en ce
compris, sans limitation, tout communiqué de presse, devra étre fournie 4 I’autre Partie dans
un délai aussi court que possible avant cette divulgation.’ Si Ja divulgation est nécessaire
pour obtenir un financement du Projet, le financier sera tenu au préalable de signer un
engagement de confidentialité.

ARTICLE 15: LINDEMNISATION

15.1. Sous réserve des dispositions de l’article 181 du Code Minier, a partir de la Date de
V'Entrée en Vigueur, !’Amodiataire sera responsable des dommages causés par son
exploitation du Gite minéral/artificiel et des Installations ou Equipements en vertu du
Permis d’Exploitation [des Rejets] conformément aux dispositions du Code Minier et
du Réglement Minier, et notamment l’article 405 du Réglement Minier.

15.2. L’Amodiant s’engage 4 indemniser l’Amodiataire, ses Sociétés Affiliées et ses
actionnaires contre tout dommage, frais, perte ou dépense qu’ils pourraient subir en
conséquence de la violation des dispositions stipulées aux articles 13.2(h) a (m).

ARTICLE 16: LA RESOLUTION ET LA RESILIATION ANTICIPEE

16.1. L’Amodiant aura droit 4 Ja résolution automatique de Ja présente Convention si
V Amodiataire :

a) ne paie pas les droits superficiaires annuels par carré afférents au Permis
@’Exploitation [des Rejets], la contribution annuelle sur Ja superficie des
concessions miniéres et des hydrocarbures, et les impéts, taxes et redevances
dus a 1’Etat dans le délai prescrit dans 1a présente Convention ;

b) ne soumet pas l’Etude de Faisabilité « banquable » 4 J’Amodiant dans Je délai
prescrit a l’article 8.10 de la présente Convention ;

c) ne réalise pas la cléture du financement du projet dans le délai prescrit a
Varticle 9.2 de la présente Convention ;

-22-
d)

n’observe pas Jes lois et réglements pouvant entrainer des conséquences
financi¢res ou administratives préjudiciables 4 1’ Amodiant.

16.2, L’Amodiant peut résilier Ja présente Convention dans les cas suivants :

a)

b)

Si PAmodiataire n’a pas effectué dans le délaj imparti l’un des paiements
prévus aux articles 8.6, 9.4, 10.6, 11.5 et 12.4, l’Amodiant le mettra en
demeure par écrit de faire le paiement augmenté d’une pénalité de retard de
1% dans un délai de cinq Jours Ouvrables de la date de réception de la mise
en demeure. A défaut de paiement intégral avec Ja pénalité de retard dans ce
délai, l’ Amodiant pourra déclarer la présente Convention résiliée avec effet 90
jours aprés la date de la notification. Le cas échéant, l’Amodiant notifie
TV Amodiataire par écrit de sa déclaration dans les dix Jours Ouvrables suivant
la date limite pour la réponse a la mise en demeure.

Si PAmodiataire n’a pas exécuté une autre quelconque obligation lui
incombant en vertu de Ja présente Convention (y compris ses déclarations et
garanties) dans le délai imparti ou, 4 défaut, dans un délai raisonnable,
1’Amodiant pourra le mettre en demeure par écrit de s’exécuter dans un délai
de trente jours. Si l’Amodiataire n’a pas exécuté son obligation dans les
trente jours suivant la réception par l’Amodiataire de la mise en demeure,
YAmodiant pourra, par écrit notifié 4 l’Amodiataire dans les dix Jours
QOuvrables suivant la date limite pour la réponse 4 la mise en demeure,
déclarer la présente Convention résiliée 60 jours aprés la date de réception par
YAmodiataire de la notification de Ja déclaration ; étant cependant entendu
que si la nature de ]’inexécution ne permet pas d’y remédier dans les trente
jours, l’Amodiant ne pourra pas résilier si ’Amodiataire a commencé a y
remédier au cours de cette période de 30 jours et a ensuite continué d’y
remédiér et qu'il a définitivement remédier a l’inexécution dans un délai
raisonnable.

16.3. L’Amodiataire peut résilier la présente Convention dans les cas suivants :

Si ’Amodiant n’exécute pas une disposition quelconque essentielle de la
présente Convention (y compris ses déclarations et garanties),  Amodiataire
pourra le mettre en demeure de s’exécuter dans un délai de trente jours. Si
VYAmodiant n’a pas exécuté son obligation dang les trente jours suivant la
réception par l’Amodiant de la mise en demeure, !’Amodiant pourra déclarer
la présente Convention résiliée 90 jours aprés la date de réception par
VAmodiant de la notification de la déclaration ; étant cependant entendu que
si la nature de l’inexécution ne permet pas d’y remédier dans trente jours,
V’Amodiataire ne pourra pas résilicr si l’Amodiant a commencé a y remédier
au cours de cette période de 30 jours et a ensuite continué.d’y remédier et
qu’il est effectivement remédié 4 l’inexécution dans un délai raisonnable.

-23-
ARTICLE 17: LA FORCE MAJEURE

17.1.

17.2.

En cas de Force Majeure (telle que définie ci-aprés), la Partie affectée ou susceptible
d’étre affectée par cette Force Majeure (la « Partie Affectée ») la notifiera 4 Pautre
Partie par écrit, en Iui décrivant les circonstances de Force Majeure, dans les cing (5)
Jours Ouvrables de la survenance de cet événement de Force Majeure. Les Parties se
concerteront pour tenter d’en limiter les conséquences. : .

Dans les dix (10) Jours Ouvrables de cette premiére notification, et chaque mois
pendant les premiers cing (5) Jours Ouvrables dans le cas of I’événement de Force
Majeure perdure, la Partie Affectée devra adresser a l’autre Partie des notifications
complémentaires contenant une description de l’événement de Force Majeure, de ses
conséquences sur l’exécution de ses obligations selon Ja présente Convention et une
évaluation prévisionnelle de sa durée.

L’autre Partie disposera d’un délai de trente (30) jours 4 compter de la réception de
chaque notification pour en contester le contenu par une notification de différend (la
« Notification de Différend »), faute de quoi Ja notification sera considérée comme
acceptée,

En cas d’envoi d’une Notification de Différend, les Parties s’efforceront de régler 4
Yamiable le différend dans le cadre de discussions qui devront se tenir dans les
quinze (15) jours de la réception par la Partie destinataire d’une Notification de
Différend, et pendant une période qui ne pourra excéder trente (30) jours 4 compter
de la réception par cette Partie de cette Notification de Différend, sauf accord des
Parties sur une période différente (la « Période de Réglement Amiable »).

Dans V’hypothése ot les Parties ne parviendraient pas a régler a |’amiable au terme de
la Période de Réglement Amiable leur différend quant a I’existence, la durée ou les

_ effets d’un événement de Force Majeure, ce différend sera tranché par arbitrage

conformément a l’article 18 de la présente Convention. II est expressément convenu
que les arbitres disposeront d’un délai de deux (2) mois 4 compter de Ja saisine de la
Cour d@’arbitrage de la Chambre de Commerce Internationale par la Partie la plus
diligente pour trancher le différend. La sentence du tribunal arbitral sera définitive et

exécutoire, les Parties renongant irrévocablement par les Présentes 4 faire appel de la
sentence.

Dés qu’un cas de Force Majeure survient, l’exécution des obligations de la Partie
Affectée sera suspendue pendant Ja durée de la Force Majeure et pour la moindre
période supplémentaire nécessaire pour permettre 4 Ja Partie Affectée, agissant avec
toute Ja diligence requise, de rétablir la situation qui prévalait avant la survenance
dudit événement de Force Majeure.

Toutes les conditions, tous les délais et toutes les dates postérieures 4 la date de

survenance du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la Force Majeure.

~24-
173

17.4.

Au cas oi l’exécution des obligations d’une Partie Affectée serait suspendue, soit
entiérement, soit en partie, 4 cause d’un cas de Force Majeure, la durée de Ja présente
Convention sera prorogée automatiquement pour une période équivalente a la durée
du cas de Force Majeure.

En cas d’événement de Force Majeure, aucune des Parties ne sera responsable de
Yempéchement ou de la restriction, directement ou indirectement, d’exécuter toute ou
partie de ses obligations découlant de ta présente Convention.

La Partie Affectée agira avec toute la diligence raisonnablement requise pour
éliminer, le plus rapidement possible, l’événement de Force Majeure, sans toutefois
que cela n’implique l’obligation de mettre fin 4 une gréve ou autre conflit social
dune maniére qui irait 4 l’encontre du bon sens de la Partie Affectée.

Au cas ot le cas de Force Majeure persisterait au-dela d’une période de trois cent
soixante (360) jours, Ja présente Convention restera en vigueur et sera prorogée
conformément aux dispositions de I’article 17.2, a l’exception des cas suivants :

a) les Parties pourront, 4 l’initiative de lune d’elles, résilier la présente
Convention d’un commun accord ; ou
b) une des Parties pourra individuellement résilier la présente Convention.

Cependant il est expressément convenu que l’Amodiant ne pourra pas exercer
ce droit pour un cas de Force Majeure (tel que défini 4 l’article 17.4) qui
découle ou est en relation avec une action ou une inaction de l’Amodiant,

Aux fins de Ja présente Convention, l’expression Force Majeure (« Force Majeure »)
signifie tout événement imprévisible, insurmontable et hors du contréle de la Partie
Affectée, qui l’empéche d’exécuter, en tout ou en partie, ses obligations stipulées
dans la présente Convention, ou qui occasionne un retard important dans l’exécution
de celles-ci, pourvu que la Partie Affectée ait exercé ses meilleurs efforts en prenant
toutes les précautions raisonnables, les soins appropriés et les mesures alternatives
afin d’éviter Je retard ou la non-exécution, totale ou partielle, des dites obligations.
Sous réserve de ce qui précéde, l’expression « Force Majeure » comprend, sans que
cette énumeération soit limitative, toute gréve, lock-out ou autres conflits sociaux, tout
acte d’un ennemi public, insurrection, émeute, acte de violence publique, acte de
terrorisme, pillage, rébellion, révolte, coup d'état, fait du prince ou tout autre
événement a caractére politique, toute catastrophe naturelle, épidémie, quarantaine,
cyclone, onde supersonique, éruption volcanique, glissement de terrain, coup de
foudre, tempéte, inondation, tremblement de terre ou conditions météorologiques
exceptionnelles, tout incendie ou explosion, accident, toute expropriation,
nationalisation, nouvelle législation, réglementation ou décision du Gouvernement,
défaut ov retard extraordinaire dans lobtention de toutes autorisations et
approbations requises d’autorités publiques, y compris des organismes de protection
de l’environnement.

-25-
L’interprétation du terme de Force Majeure sera conforme aux principes et usages du
droit international et du droit congolais, et tout litige relatif a un incident ou aux -.
conséquences de Force Majeure sera réglé conformément 4 l’article 18 de la présente
Convention.

ARTICLE 18: LE DROIT APPLICABLE ET LE REGLEMENT DES DIFFERENDS

18.1.

18.2.

18.3.

18.4,

La présente Convention est régie par, et sera interprétée selon, le droit de la
République Démocratique du Congo.

En cas de différend ou litige découlant de la présente Convention, s’y rapportant ou
concernant le non respect de celle-ci, les Parties s’engagent, avant d’initier toute
procédure arbitrale ou judiciaire, et sauf urgence, a tenter de parvenir & un réglement
amiable. A cet effet, les directeurs généraux (ou leurs équivalents, ou leurs délégués)
des Parties se rencontreront dans les quinze jours de Ja réception de l’invitation écrite
a une telle rencontre notifiée par la Partie Ja plus diligente 4 Yautre Partie. Si cette
réunion n’a pas lieu dans ce délai ou si Je différend ne fait pas l’objet d’un réglement
écrit signé par les Parties dans les quinze Jours Ouvrables de Ja réunion, chaque
Partie peut soumettre le différend a l’arbitrage conformément aux dispositions
suivantes du présent article 18.

A défaut d’une solution aprés tentative de réglement 4 l’amiable conformément aux
dispositions de ]’article 18.2 ci-dessus, chaque Partie aura le droit de soumetire le
litige [pour le cas des Amodiataires nationaux : 4 Varbitrage conformément aux
dispositions des articles 159 4 201 du Code de Procédure Civile Congolais][ pour
le cas des Amodiataires contrélés par les étrangers: 4 la cour d’arbitrage de la
Chambre de Commerce International de Paris pour un réglement définitif
conformément aux régles d’arbitrage de ladite Institution] en utilisant le droit
congolais. Le lieu de I’arbitrage sera [Lusaka, Zambie ou Johannesbourg, RSA].
La Jangue de l’arbitrage sera le frangais [avec traduction en anglais, si nécessaire, il
étant entendu que seule Ja version frangaise de chaque &ément de l’arbitrage
fera foi.].

L’Amodiant et  Amodiataire s’engagent, chacun en ce qui le conceme, dans toute la
mesure autorisée par la législation en vigueur, 4 n’invoquer aucune immunité de
juridiction ou d’exécution, ni 4 1’étranger, ni en République Démocratique du Congo.
Par conséquent, la sentence arbitrale sera exécutoire.

ARTICLE 19: LES NOTIFICATIONS

Toutes les notifications 4 faire dans le cadre de la présente Convention devront étre adressées
par écrit et seront envoyées par lettre recommandée, avec accusé de réception, par courrier
électronique (« Courriel ») avec accusé de réception, par télécopie, ou remise en mains
propres contre décharge, aux adresses suivantes :

-26-
En ce qui concerne I’ Amodiant

La Générale des Carnéres et des Mines

--A Dattention de l’Administrateur Délégué Général
Avenue Kamanyola N° 419

B.P. 450

Lubumbashi

République Démocratique du Congo

Fax : 00 243 23 41041
Tél. : 00 243 23 41105
Courriel : gecamines.adgsec@stamet.cd

Avec copie a:

La Générale des Carriéres et des Mines

--A Pattention de ’ Administrateur Délégué Général
Boulevard du Souverain 30-32

B-1170 Bruxelles

Belgique

Fax.: 00 32 2 676 80 41
Tél : 00 32 2.676 81 05
Courriel : [4 remplir.]

En ce qui concerne l’Amodiataire

{A remplir pour chaque cas]

Chaque Partie pourra changer ses coordonnées indiquées ci-dessus en notifiant I’autre Partie
au préalable.

Les notifications transmises par lettre recommandée avec accusé de réception prendront effet
4 la date de la premiére présentation par Ja poste, sous réserve de la preuve de l’accusé de
réception.

Les notifications faites par courriel avec accusé de réception prendront effet, sous réserve de
la preuve de l’accusé de réception, a la date de transmission ou, dans le cas of Je courriel est
envoyé le samedi, dimanche ou un jour férié dans le si¢ge du destinataire, ou aprés 16H30 au
siége du destinataire, 4 9 heures au si¢ge du destinataire le premier Jour Ouvrable suivant.

Les notifications faites par télécopie prendront effet a la date notée dans le rapport

d@émission si celui-ci montre que Vémission s’est bien déroulée ou, dans le cas od la
télécopie est envoyée le samedi, dimanche ou un jour férié dans le si¢ge du destinataire ou

-27-
aprés 16H30 (au siége du destinataire) un Jour Ouvrable, 4 9 heures (au siége du destinataire)
le premier Jour Ouvrable suivant,

ARTICLE 20: DIVERS
20.1. Absence d’association ou de société en participation

Sauf stipulation expresse contraire, rien dans la présente Convention ne pourra étre interprété
comme créant entre l’Amodiant et l’Amodiataire une association ou société en participation
quelconque, comme instituant un organe ou représentant légal de I’autre, ou comme créant
entre eux, une quelconque relation 4 caractére fiduciaire.

Aucune Partie n’aura le pouvoir de contracter une obligation pour le compte de l’autre Partie
ou d’engager Ja responsabilité d’une autre Partie, sauf mandat écrit exprés.

20.2. Accord Intégral

La présente Convention contient Vaccord intégral des parties concernant son objet et
remplace tout autre accord antérieur entre les Parties sur cet objet.

20,3. Annexes

Le Annexes suivantes, jointes 4 la présente Convention, en font partie intégrante :

ANNEXE A : Inventaire des Données

ANNEXE B : Inventaire des Installations et Equipements Louées
ANNEXE C : Description précise du Périmétre du Projet

ANNEXE D: Les Modalités de Calcul et de Paiement des Royalties
ANNEXE E-1 : Exceptions relatives a l’article 13.2( e)

ANNEXE E-2 : Exceptions relatives a Particle 13.2(j)

ANNEXE E-3 : Exceptions relatives 4 V’article 13.2( m)

ANNEXE F : Description des Informations Confidentielles

20.4. Portée

La présente Convention engage les Parties ainsi que leurs successeurs et cessionnaires
autorisés respectifs et liera ceux-ci. Rien dans Ia présente Convention, que ce soit de fagon
explicite ou implicite, n’est destiné 4 conférer 4 un tiers quelconque, un quelconque droit ou
tecours en vertu de la présente Convention, 4 l’exception des droits reconnus aux Parties de
Ja présente Convention.

20.5. Cession et Sdretés

-28-
La présente Convention ne peut étre cédé par une Partie sans le consentement écrit de l’autre
Partie, lequel ne pourra pas étre refusé sans juste motif.

L’Amodiataire pourra céder conditionnellement la présente Convention 4 un fiers qui est
éligible 4 tre titulaire d’un permis d’exploitation conformément aux dispositions du Code
Minier et qui est désigné par ses bailleurs de fonds a se substituer 4 !’Amodiataire en cas de
défaillance de ce dernier dans 1’exécution de ses obligations dans le cadre du financement du
Projet, tel qu’approuvé par écrit par ’Amodiant.

20.6. Modifications

La présente Convention ne peut étre amendée ou modifiée que par acte écrit, signé par les
Parties ou par Jeurs successeurs et cessionnaites respectifs dfiment autorisés. Le document
correspondant doit étre enregistré au CAMI dans le délai de 10 Jours Quvrables 4 compter de
Ja date de sa signature par les Parties.

20.7. Renonciation

Le fait qu’une Partie s’abstienne d’exiger, 4 une ou plusieurs reprises, le respect strict d’une
disposition quelconque de la présente Convention ne pourra étre interprété comme une

renonciation définitive 4 cette disposition, ni A une acceptation d’une interprétation
quelconque de la disposition de sa part.

20.8. Cas de Disposition Nulle
Lillégalité ou ta non validité d’une quelconque disposition de la présente Convention ou
d’une quelconque déclaration faite par une des Parties dans la présente Convention

n’affectera pas la validité ou le caractére obligatoire des autres dispositions de la présente
Convention ou des déclarations y contenues.

-29-
ARTICLE 21: L’ENTREE EN VIGUEUR

La présente Convention entrera en vigueur A la date de son enregistrement par le CAMI
conformément aux dispositions de l’article 179 du Code Minier. L’Amodiant s’engage a
déposer la présente Convention a cet effet dans les cing Jours Ouvrables de sa signature.

EN FOI DE QUOI, les Parties ont signé la présente Convention en 4 exemplaires originaux,

A:

Le:

Pour LA GENERALE DES CARRIERES ET LES MINES, l’Amodiant

Administrateur Délégué-Général

Président du Conseil d’ Administration

Pour PAmodiataire

Titre

Titre

-30-
